Citation Nr: 0218658	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  99-21 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 
1971.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 1998 
by the St. Petersburg, Florida, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In November 
2000, the Board remanded this case in order to obtain 
additional evidence.  The case is again before the Board 
for appellate review.

A personal hearing was held before the undersigned Board 
Member, sitting at the RO, in July 2000.


FINDING OF FACT

PTSD that is currently manifested has been clinically 
found to be related to verified inservice stressors.


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f), 
4.125 through 4.130 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002); see 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, 
and they apply to most claims for benefits received by VA 
on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present 
case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  There is no issue as 
to providing an appropriate application form, or 
completeness of the application.  In the circumstances of 
this case, the veteran has been advised of the applicable 
laws and regulations, and the evidence needed to 
substantiate a claim for service connection for PTSD, by a 
statement and supplemental statement of the case.  In 
particular, the statement and supplemental statement of 
the case issued in the course of his appeal advised him as 
to what evidence was needed to establish entitlement to 
service connection for PTSD.  In addition, he was notified 
of evidentiary criteria, and the means by which his case 
could be developed and his responsibilities therein, by 
means of a letter from the RO in February 2001.  VA's duty 
to notify has been fulfilled.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
This duty has been satisfied.  In particular, it is noted 
that records of all treatment cited by the veteran have 
been sought by VA, that records have been obtained from 
the Department of the Army with regard to the nature of 
his Vietnam service, and that he has been accorded a VA 
examination.  

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to establish his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).   

II.  Service Connection

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303(a) (2002).  For the showing of 
chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

Moreover, service connection connotes many factors, but 
basically it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of 
the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

Finally, with specific reference to PTSD, service 
connection requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125; a link, 
established by medical evidence, between current symptoms 
and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  
38 C.F.R. § 3.304(f) (2002).

In the instant case, Operational Reports - Lessons Learned 
documentation setting forth the locations and significant 
combat situations encountered by the unit to which the 
veteran had been assigned during his tour in the Republic 
of Vietnam shows that there were base camp attacks by the 
enemy during that period.  In addition, unit histories and 
Operational Reports - Lessons Learned documentation from 
the battalions to which the veteran had been assigned also 
reference attacks in the area in which those battalions 
were stationed.  

The report of an April 2002 VA PTSD examination shows 
that, according to the examiner, the veteran cited two 
specific traumas; the examiner notes that the veteran's 
report of these incidents correspond well with specific 
Operational Reports - Lessons Learned documentation 
contained in the veteran's claims file.  The examiner 
found that the veteran satisfied the diagnostic criteria 
for PTSD, and that "[t]here is convincing evidence in his 
[claims file] that he was subjected to events that 
involved threatened death or serious injury, and witnessed 
injury to others."  The examiner also found as follows:  
"After reviewing the veteran's [claims file] and medical 
record, and after interviewing the veteran, it is my 
professional opinion that the veteran's claimed PTSD 
stressors from his military service are etiologically 
related to his current PTSD.  The particular stressors are 
listed above with reference to supporting documentation in 
the [claims file]."

In brief, the evidence demonstrates that stressor events 
cited by the veteran did in fact occur, and that these 
events precipitated his current PTSD.  The Board 
accordingly finds that service connection for PTSD is 
appropriate.


ORDER

Service connection for PTSD is granted.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

